Title: From George Washington to Peter Hog, 21 March 1774
From: Washington, George
To: Hog, Peter



Sir,
Mount Vernon 21st March 1774.

The design of my giving you the trouble of this Letter, is to request the favour of you to aid Captn Crawford in qualifying, & giving Security, to his Commission as assistant Surveyor to Colo. Thomas Lewis. He is informed by that Gentleman, that there will be no Court in Augusta to do business in the next Month, but that, if he will get there a few days before (which he strongly urges both to Captn Crawford & myself) he has no doubt but through your Means, a few of the Magestrates, & Clerk, may be convend to do this business, for the accomplishment of which I heartily wish. As Captn Crawford may not be well acquainted in your County, & consequently at a loss to obtain Security, I should be obliged to you to join him in the Bond, and this Letter shall bind me to hold you indemnified on this head. Lord Dunmore hath Interested himself a good deal in behalf of this appointment of Captn Crawfords, recommending him, himself, by Letter to Colo. Lewis. his immediate qualification therefore, to Act, is highly necessary.
As I wrote you a very long Letter sometime ago, respecting our Landed matters in the western world, I have little to add on that score, as you have doubtless receiv’d it though detaind even longer than I had any Idea of, by the Waters preventing Captn Crawfords getting to the intended Meeting of the Sandy Creek Claimts at Winchester the 5th Instt. I am Sir Yr Most Obedt Serv⟨t⟩

Go: Washington

